              Case 7:19-cv-00403-RDP Document 3 Filed 03/08/19 Page 1 of 1                    FILED
                                                                                     2019 Mar-08 AM 09:39
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            WESTERN DIVISION
ADAM JONES, et al.,                           )
                                              )
Plaintiffs,                                   )
                                              )                7:19-cv-00403-LSC
v.                                            )
                                              )
BUZZFEED INC., et al.,                        )
                                              )
Defendants.                                   )
                                         ORDER

           The undersigned hereby recuses himself from participation in the above-

     styled action. The clerk is DIRECTED to randomly reassign this case to another

     judge in accordance with the clerk’s normal procedures.

           DONE and ORDERED on March 8, 2019.


                                                   _____________________________
                                                           L. Scott Coogler
                                                      United States District Judge
                                                                                     195126




                                         Page 1 of 1
